                                                                       Case 2:16-cv-00422-JCM-PAL Document 81 Filed 11/29/18 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    JAMIE K. COMBS,, ESQ.
                                                                 Nevada Bar No. 13088
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            6    Email: jamie.combs@akerman.com
                                                            7    Attorneys for Plaintiff Bank of America, N.A.
                                                            8
                                                            9                                 UNITED STATES DISTRICT COURT

                                                            10                                        DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 BANK OF AMERICA, N.A.,                                  Case No.:   2:16-cv-00422-JCM-PAL
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12                                   Plaintiff,
                                                                                                                         STIPULATION   AND         ORDER        TO
AKERMAN LLP




                                                            13   vs.                                                     CONTINUE TRIAL

                                                            14   THE   VILLAS    AT   SKY   VISTA                        (SECOND REQUEST)
                                                                 HOMEOWNERS ASSOCIATION; THUNDER
                                                            15   PROPERTIES,  INC.;  HAMPTON    &
                                                                 HAMPTON COLLECTIONS LLC,
                                                            16
                                                                                                 Defendants.
                                                            17

                                                            18            Plaintiff, Bank of America ("BANA"), by and through its attorneys of record, and
                                                            19   Defendants, The Villas At Sky Vista Homeowners Associations ("HOA"), Thunder Properties, Inc.
                                                            20   ("Thunder"), and Hampton & Hampton Collections, LLC ("Hampton"), by and through each of
                                                            21   their respective counsels of record, hereby stipulate to continue trial to the next available stack

                                                            22   convenient for the court on or after January 7, 2019.

                                                            23   ///

                                                            24   ///
                                                            25
                                                                 ///
                                                            26
                                                                 ///
                                                            27
                                                                 ///
                                                            28

                                                                 47107770;1
                                                                     Case 2:16-cv-00422-JCM-PAL Document 81 Filed 11/29/18 Page 2 of 2



                                                                          This request is made in good faith and not for the purpose of delay.
                                                            1
                                                                          Dated: November 28, 2018
                                                            2

                                                            3     AKERMAN LLP                                          ROGER P. CROTEAU & ASSOCIATES, LTD.

                                                            4     /s/ Jamie K. Combs                                   /s/ Roger P. Croteau
                                                                  Ariel E. Stern, Esq.                                 Roger P. Croteau, Esq.
                                                            5     Nevada Bar No. 8276                                  Nevada Bar No. 4958
                                                                  Jamie K. Combs, Esq.                                 Timothy Rhoda, Esq.
                                                            6     Nevada Bar No. 13088                                 Nevada Bar No. 7878
                                                            7     1635 Village Center Circle, Suite 200                9120 West Post Road, Ste. 100
                                                                  Las Vegas, Nevada 89134                              Las Vegas, Nevada 89148
                                                            8     Attorneys for Plaintiff Bank of America, N.A.        Attorneys for Defendant Thunder
                                                                                                                       Properties, Inc.
                                                            9
                                                                  TYSON & MENDES, LLP                                  HAMPTON & HAMPTON
                                                            10
                                                                  /s/ Christopher A. Lund                              /s/ Brandon Wood
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                  Thomas E. McGrath, Esq.                              Brandon Wood, Esq.
                                                                  Nevada Bar No. 7086                                  Nevada Bar No. 12900
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                  Christopher A. Lund, Esq.                            6224 West Desert Inn Road
AKERMAN LLP




                                                            13    Nevada Bar No. 12435                                 Las Vegas, NV 89146
                                                                  8275 South Eastern Ave., Ste. 115                    Attorney for Defendant Hampton & Hampton
                                                            14    Las Vegas, NV 89123                                  Collections LLC
                                                                  Attorney for Defendant the Villas at Sky Vista
                                                            15    Homeowners Association
                                                            16

                                                            17                                                 ORDER

                                                            18            IT IS SO ORDERED. This case is continued for a jury trial on the stacked calendar

                                                            19   on January 7, 2019 at 9:00 a.m. Calendar Call will be held on January 2, 2019 at 1:30 p.m.

                                                            20

                                                            21

                                                            22
                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                            23

                                                            24                                                                    November 29, 2018
                                                                                                                       DATED:
                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 47107770;1
